Exhibit 10(b)

SUPPLEMENTAL BONUS PLAN

The Compensation and Governance Committee (the "Committee"), on an annual basis,
approves a total dollar bonus pool for a Supplemental Bonus Plan, up to a
maximum of one and one-half percent (1.5%) of the consolidated net income
excluding restructuring charges of Kimball International, Inc. (the "Company")
and calculated before federal and state income taxes and the amount payable to
employees under the Company's Profit Sharing Incentive Bonus Plan.

The Committee empowers the Chairman of the Board and/or Chief Executive Officer
to grant individual bonuses under the plan to eligible participants within
certain ranges approved by the Committee at the beginning of each fiscal year.
Supplemental bonuses are awarded based upon individual efforts not recognized
under the Company's Profit Sharing Incentive Bonus Plan.

Eligible participants are the Chairman of the Board, President, Chief Executive
Officer, Secretary, Treasurer, Senior Executive Vice Presidents, Executive Vice
Presidents, and Vice Presidents of the Company or its subsidiaries and any other
salaried employees of the Company or subsidiaries as the Chairman of the Board
and/or Chief Executive Officer may select.

Any bonus under this plan awarded to the Chairman of the Board or Chief
Executive Officer must be approved by the Committee.

The payment and forfeiture provisions under this plan are under the same
provisions as the Profit Sharing Incentive Bonus Plan.

           